— ■ Judgment reversed upon the law and the facts and new trial granted, costs to appellant to abide the event. We are of opinion that there was a question for the jury as to the negligence of the mate in throwing, without warning, the fine which struck plaintiff. Plaintiff testified that no warning was given him, and the witness Muleahy testified that sometimes the one throwing shouted a warning and sometimes not. Furthermore, a fuller development of the facts upon a new trial may show that the mate was negligent in throwing the rope directly into the doorway where plaintiff was standing rather than to one side. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.